Citation Nr: 1828801	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-28 602A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a disability manifested by night sweats and headaches. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to February 1987 and March 15, 2003 to June 15, 2003 in support of Operation Enduring Freedom.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO denied service connection for the disabilities on appeal.  The Veteran appealed this rating action and the RO's determinations therein to the Board. 

In October 2017, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed for the remaining issues on appeal to obtain outstanding VA treatment and vocational rehabilitation records and to obtain VA medical examinations and opinions.

First, a remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C. § 5103A (2017); 38 C.F.R. § 3.159(c) (2017).  During the Board hearing, the Veteran testified that he has continued to seek treatment for the disabilities on appeal from the VA Medical Center in Gainesville, Florida and VA Community Based Outpatient Clinic in Valdosta, Georgia.  See Transcript (T.) at page (pg.) 11.  Although records from these facilities, dated through April 2017 are of record, more recent reports are absent.  These must be obtained on remand. 

Second, remand is required to obtain the Veteran's vocational rehabilitation records.  As noted above, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In March 2016, VA received into the record VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  Because the Veteran's VA vocational rehabilitation records could bear on the outcome of his appeal, these records should be obtained.
  
Third, a remand is required for examinations in connection with the claims.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with examinations in conjunction with his claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, with respect to his bilateral ankle disorder, the Veteran reported treatment for his right ankle during service.  The Veteran testified that he fell off a truck in Germany and underwent surgery that required the installation of two plates and four screws into his right ankle.  He testified that in the 1990s, he underwent a second surgery because the plates and screws had caused nerve damage and scar tissue in his right ankle.  T. at pgs. 5-6.  Concerning the claim for service connection for a disability manifested by night sweats and headaches, the Veteran maintained that it was the result of having received "a series of 32 shots" prior to departure for his service in support of Operation Enduring Freedom.  T. at pgs. 9-10.  The Veteran's DD 214s reflect that his military occupational specialties during his periods of service were a motor transport operator and chemical specialist.   

Regarding his claim for service connection for hypertension, he testified that it was the result of a rich diet during service in Germany and the death of his roommate, Sergeant LW on December 31, 1986.  T. at pg. 7.  In an April 2016 memorandum, the Joint Services Records Research Center (JSRRC) confirmed that Sergeant LW died of self-inflicted means in Bamberg, Germany on December 31, 1986.  In addition, the Veteran's military personnel records, and records received from the United States Army Crime Records Center, confirmed the tragic death and events surrounding the death of Sergeant L.W., and that both he and the Veteran had been assigned to Headquarters and Headquarters Troop (HHT) 2/2 Armored Cavalry Regiment (ACR) in Bamberg, Germany.  See JSRRC's April 2016 response and United States Army Crime Records Center reports.   

Other than a June 1980 service enlistment examination report, the remainder of the Veteran's service treatment records (STRs) from his periods of service in the United States Army are unavailable.  See September 2013 VA Memorandum of Formal Finding on the Unavailability of Service Treatment Records.  

The post-service VA and private medical evidence of record reflects that the Veteran has received treatment for right ankle pain and hypertension.  These reports contain a notation of the Veteran having undergone right ankle surgery in 1983 in Landstuhl, Germany.  The Veteran denied having had headaches, and there are no subjective complaints or clinical findings referable to night sweats in the post-service record.  See VA treatment records, dated from April 2016 to February 2017 and March to April 2017.  Regarding the Veteran's complaints of right ankle pain, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. Apr. 3, 2018).  Thus, while the post-service evidence is silent with respect to any confirmed diagnosis of a right ankle disability, the Veteran's complaints of right ankle pain might constitute a disability if the pain results in functional impairment. 

Given the Veteran's assertions with respect to the above-cited disabilities, the confirmed death of his roommate Sergeant LW; the unavailability of the bulk of his STRs from both periods of military service, his military occupational specialties and the current medical evidence cited above, medical examinations with opinions addressing the etiology of these disabilities are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding relevant medical records from the VAMC in Gainesville, Florida and CBOC in Valdosta, Georgia, dated from April 2017 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 
   
2. Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the Veteran's claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the Veteran's file.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any currently diagnosed bilateral ankle disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must comment on whether there is a right ankle disability or whether any complaints of right ankle pain alone have resulted in functional impairment. 

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral ankle disorder had onset in, manifested within one year of service discharge in February 1987 or June 15, 2003, or is otherwise caused by, active service. 
 
The examiner must consider the Veteran's statements of having injured his right ankle as a result of a fall off a truck in Germany that required the installation of two plates and four screws into his right ankle are consistent with his military occupational specialty as a motor vehicle operator.  The examiner is also advised that post-service medical evidence contains a notation that the Veteran had undergone right ankle surgery in 1983 in Landstuhl, Germany.  

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's diagnosed hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension had onset in or was manifested to a compensable degree within service discharge in February 1987 or June 15, 2003, or is otherwise caused by, active service.

The examiner must consider the Veteran's lay statement that he developed hypertension during service, in part, as a result of the tragic self-inflicted death of his roommate, LW.  The examiner is also advised that post-service medical evidence confirms the death of Sergeant LW from self-inflicted means on December 21, 1986 and that he and the Veteran had served in the same unit in Germany.  

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any currently diagnosed disability manifested by night sweats and headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by night sweats and headaches had its onset during service , or is otherwise caused by, active service.  

The examiner must comment on the Veteran's statements of having received a "series of 32 shots" prior to his deployment for Operation Enduring Freedom to be consistent with his military occupational specialty of a chemical specialist.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




